678 S.E.2d 234 (2009)
Keith CHRISTMAS, as Executor and Personal Representative for the Estate of Alexandr Raymond Johnson-Christmas
v.
CABARRUS COUNTY; Cabarrus County Department of Social Services; James F. Cook, Jr., individually and in his official capacity as Director of the Cabarrus County Department of Social Services; Connie Polk, individually and in her official capacity as Supervisor/Program Administrator of Cabarrus County Department of Social Services; Hope Moose, individually and in her official capacity as Supervisor of Cabarrus County Department of Social Services; Angela Beamer Ratliff, individually and in her official capacity as Supervisor of Cabarrus County Department of Social Services; Jane Doe and John Doe, individually and in their official capacities as Supervisors/Program Administrators of the Cabarrus County Department of Social Services; Crystalle Williams, individually and in her official capacity as Social Worker for the Cabarrus County Department of Social Services; Tonya Hart, individually and in her official capacity as Social Worker for the Cabarrus County Department of Social Services; Robin Fox, individually and in her official capacity as Social Worker for the Cabarrus County Department of Social Services; Christy Belk, individually and in her official capacity as Social Worker for the Cabarrus County Department of Social Services; Caroline Leavelle, individually and in her official capacity as Social Worker for the Cabarrus County Department of Social Services; Donna Doe and David Doe, individually and in their official capacities as Social Workers for the Cabarrus County Department of Social Services.
No. 442P08.
Supreme Court of North Carolina.
June 17, 2009.
Kenneth R. Raynor, Charlotte, for Cabarrus County, et al.
Courtney G. Britt, Raleigh, for Caroline Leavelle.
Mary Beth Smith, Salisbury, for Keith Christmas.
Prior report: ___ N.C.App. ___, 664 S.E.2d 649.

ORDER
Upon consideration of the petition filed on the 18th of September 2008 by Defendants (Cabarrus Co., Cabarrus Co. DSS, Cook, Polk, Moose, Ratliff, Williams, Hart, Fox and Belk) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following *235 order was entered and is hereby certified to the North Carolina Court of Appeals:
Denied by order of the Court in conference, this the 17th of June 2009.
MARTIN, J., recused.